Citation Nr: 0322931	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  0-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for anxiety reaction.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims for 
service connection for peripheral neuropathy as a result of 
exposure to Agent Orange and service connection for 
peripheral neuropathy due to a lightening strike, and 
determined that new and material evidence had not been 
received sufficient to reopen a previously-denied claim for 
service connection for anxiety reaction.  The veteran filed a 
timely appeal to these adverse determinations.

The Board observes that when this matter was previously 
before the Board in June 2001, the Board determined that, 
since a claim for service connection for residuals of a 
lightning strike had previously been denied by the RO in a 
rating decision dated in April 1974 and had since become 
final, the issue before the Board was properly framed as 
whether new and material evidence had been received 
sufficient to reopen a claim for service connection for 
peripheral neuropathy due to a lightning strike.  In this 
June 2001 action, the Board reopened the claim for service 
connection for peripheral neuropathy due to a lightning 
strike, and then remanded both this claim and the claim for 
service connection for peripheral neuropathy due to exposure 
to Agent Orange to the RO for further action.  It appears 
that the RO is still obtaining additional evidence and 
performing additional adjudication as to these issues.  In 
any case, neither of these issues has been recertified to the 
Board for appellate review.  As that portion of the Board's 
June 2001 decision and remand which addressed these issues 
remains in full force and effect, those issues are not before 
the Board at this time.

In its June 2001 decision and remand, the Board also took 
action on the third issue which was then on appeal, finding 
that new and material evidence had not been received 
sufficient to reopen the veteran's claim for service 
connection for anxiety neurosis, and denying this claim.  The 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2002, the 
Court issued an order vacating and remanding the Board's June 
2001 denial, following the filing of a joint motion for 
remand and to stay further proceedings by the appellant and 
the Secretary of VA in November 2002.  The veteran's claim is 
now before the Board for action consistent with this order.

Finally, in its June 2001 decision and remand, the Board 
noted that at the time of a videoconference hearing before 
the undersigned Veterans Law Judge in October 2000, the 
veteran's attorney had raised the issue of whether new and 
material evidence had been received sufficient to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  As this issue had not been adjudicated by 
the RO and had not been certified for appellate review, the 
Board referred this issue to the RO for appropriate action.  
In pleadings before the Court and in subsequent 
correspondence to VA, the veteran's attorney has argued that 
the issue of whether new and material evidence has been 
received sufficient to reopen a claim for service connection 
for PTSD is inextricably intertwined with the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for anxiety reaction, citing 
to Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).  She 
argues that, since they are inextricably intertwined, both 
issues must be developed together by the RO and adjudicated 
at the same time.  The Board disagrees.  In this regard, the 
Board observes that anxiety reaction and PTSD are distinct 
psychiatric disabilities, with differing diagnostic criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), and separate rating codes 
(Diagnostic Code 9400 (anxiety reaction) and Diagnostic Code 
9411 (PTSD)) under VA's Schedule for Rating Disabilities.  A 
veteran can be diagnosed, service-connected, and rated for 
one disorder without reference to the other - or, indeed, can 
be service-connected and rated for both disorders.  A denial 
or grant of service connection for one disorder neither 
precludes nor requires a denial or a grant on the other 
claim, and indeed does not affect the adjudication of the 
second claim.  As such, the Board finds that the two issues 
are not so closely tied that they must be considered together 
in order to render a final decision on either one.  Since the 
question of new and material evidence to reopen the claim for 
service connection for PTSD had been referred to the RO for 
review in the June 2001 decision, for the purpose of judicial 
economy, the RO may certainly proceed with appropriate action 
on that claim. 

The Board observes that it does not appear that the RO has 
yet had an opportunity to adjudicate the issue of whether new 
and material evidence had been received sufficient to reopen 
a claim for service connection for PTSD following the Board's 
referral of this issue to the RO in June 2001.  The Board 
observes that, should the RO deny this claim, the veteran 
would need to file a timely notice of disagreement (NOD) with 
the RO, and, following the RO's issuance of a statement of 
the case (SOC), file a timely substantive appeal in order to 
allow the Board to take jurisdiction over this claim.


REMAND

As noted above, in December 2002, the Court issued an order 
vacating and remanding the Board's June 2001 denial, 
following the filing of a joint motion for remand and to stay 
further proceedings by the appellant and the Secretary of VA 
in November 2002.  This motion was filed, and subsequently 
granted, in order to ensure compliance with a recent decision 
from the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Because of the change in the law 
brought about by a new law, called the Veterans Claims 
Assistance Act of 2000 (VCAA), a remand in this case was 
determined to be required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The legislation eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative, and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the Federal 
Circuit Court held that Section 3(a) of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
was not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application.  Kuzma v. 
Principi, 03-7032 (Fed. Cir. Aug. 25, 2003).  However, in 
Kuzma the Federal Circuit Court was presented with a 
situation in which a final Board decision had been rendered 
prior to the enactment of the VCAA in November 2000.  Since, 
in this case, no final Board decision was rendered prior to 
the enactment of the VCAA, the Board finds that the 
prohibition against the type of retroactive application of 
the VCAA discussed in Kuzma is not an issue in the instant 
appeal, and consideration of the duty to notify and duty to 
assist provisions of the VCAA is warranted.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

Because of the change in the law brought about by the VCAA, 
and as directed by the Court, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In particular, VA must 
fully address whether VA's new duty to notify has been 
satisfied, pursuant to the instructions contained in the 
Court's order.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (holding that there is a statutory and regulatory 
requirement that VA specifically notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA).  Because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

In addition, the Board observes that in March 2003, VA 
received a statement from the veteran in which he requested 
an "opportunity to present argument before a member of BVA 
prior to any decision being made by BVA concerning claim 
remanded to BVA by CAVC."  He indicated that he would accept 
a hearing held via videoconference before a Veterans Law 
Judge in lieu of an in-person hearing.  Therefore, following 
RO action, if the benefit sought on appeal by the veteran in 
this case in not granted, the RO should schedule the veteran 
for a videoconference hearing before a Veterans Law Judge 
prior to returning the claim to the Board for appellate 
review.

Accordingly, this case is REMANDED for the following:

1.  As noted above, the RO must complete 
the actions requested on the issues 
remanded by the Board in June 2001.  
Attention is again called to the 
representative's efforts to reopen the 
veteran's claim for service connection for 
PTSD.

2.  The RO should review the claims file 
and take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. § 5103(a) 
and (b).  In particular, the RO should 
ensure that the veteran is advised of the 
evidence needed to reopen his claim for 
service connection for anxiety reaction, 
and informed of what evidence, if any, is 
needed from the veteran versus what 
evidence, if any, VA will attempt to 
procure.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

3.  If a full grant of the benefit sought 
by the veteran on appeal is not granted by 
the RO, then the RO should schedule the 
veteran for a hearing to be held via 
videoconference before a Veterans Law 
Judge.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




